IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
v. ) ID No. 1509009858
)
) Cr. A. Nos. 15-12-1177, etc.
BENJAMIN RAUF, )
)
Defendant. )

 

This 25th day of January, 2016, the Court having found that:

(1) The nature and stage of the proceedings are as follés: 
Defendant Benjamin Rauf (“Rauf’) was charged by indictment with a count
of ﬁrst-degree intentional murder, a count of ﬁrst-degree felony murder,
possession of ﬁrearm during those felonies, and ﬁrst-degree robbery. Rauf

now awaits trial, and the State has announced its intent to seek the death

penalty for the murder counts.
(2) The following facts are undisputed:
(a) On December 21, 2015, a grand jury indicted Rauf for
two counts of ﬁrst—degree murder involving one victim. The indictment

charges that Rauf, on or about August 23, 2015, in New Castle County:

(i) intentionally caused the death of Shazim Uppal by shooting him; and

(ii) also recklessly caused Mr. Uppal’s death, while Rauf was engaged in the

commission of, attempted commission of, or ﬂight after committing or

attempting ﬁrst-degree robbery.

(b) Eleven Del. C. § 4209 sets forth the procedures for

determining whether one convicted of ﬁrst-degree murder shall be punished

by life imprisonment or death.

(c) The United States Supreme Court in Hurst v. Florida
recently held Florida’s capital sentencing scheme unconstitutional because
“[t]he Sixth Amendment requires a jury, not a judge, to ﬁnd each fact

- l
necessary to 1mpose a sentence of death.”

((1) More recently, in Kansas v. Carr, the United States
Supreme Court found no constitutional violation in Kansas’s capital
sentencing system in which “[t]he [jury] instruction makes clear that both
the existence of aggravating circumstances and the conclusion that they

outweigh mitigating circumstances must be proved beyond a reasonable

doubt.”2

(3) The questions of law set forth below should be certiﬁed to the

Supreme Court of the State of Delaware for the following reasons:

‘ _ U.S. , 2016 WL 112683, at *3 (Jan. 12,2016).

 

2 _ U.S. _, 2016 WL 228342, at *9 (Jan. 20, 2016).

-2-

(a) The questions of law implicate important issues
regarding Delaware’s capital sentencing procedures found in 11 Del. C.
§ 4209.

(b) Our highest federal and state courts have long and
consistently recognized state capital sentencing schemes, including those of
Florida and Delaware, consist of an “eligibility” or “narrowing” phase and a
“selection” or “weighing” phase.3

(0) As found by the United States Supreme Court, “the
Florida sentencing statute does not make a defendant eligible for death until
‘ﬁndings by the court that such person shall be punished by deat .’”4 Those

ﬁndings, made by “[t]he trial court alone,” are “‘the facts . . . [t]hat

9”

sufﬁcient aggravating circumstances exist and “‘[t]hat there are

insufﬁcient mitigating circumstances to outweigh the aggravating

circumstances.”5 Of particular concern to the Court when holding Florida’s

 

3 See, e.g., Kansas v. Carr, U.s. _, 2016 WL 228342, at *8 (Jan. 20,2016);
Zant v. Stephens, 462 US. 862, 878-79 (1983); Brice v. State, 815 A.2d 314, 322 (Del.

2003)

 

4 Hurst v. State, __ ﬁ U.S. , 2016 WL 112683, at *6 (Jan. 12, 2016) (emphasis in
original) (quoting FLA. STAT. § 775.082( 1) (2010)).

 

5 161'. (second emphasis added).

capital sentencing scheme unconstitutional: “Florida does not require the

jury to make the critical ﬁndings necessary to impose the death penalty.”6

((1) Before any Delaware capital sentencing hearing
commences, the State provides written notice of “any aggravating
circumstances,” statutory or non-statutory, it alleges exist.7 Section 4209 of
Title 11 then requires, at the narrowing or eligibility phase, that “the jury . . .
ﬁrst ﬁnds unanimously and beyond a reasonable doubt the existence of at
least 1 statutory aggravating circumstance.”8 This constitutional
requirement of jury fact-ﬁnding is, therefore, satisﬁed.9 But at the ultimate
selection or weighing phase of a Delaware capital sentencing proceeding, the
Court (i.e., sentencing judge) alone considers “all relevant evidence in
aggravation” to determine which alleged aggravating circumstances,
statutory or non-statutory, exist.‘0 And the Court “shall impose a sentence

of death” if the Court alone “ﬁnds by a preponderance of the evidence . .

that the aggravating circumstances found by the Court to exist outweigh the

 

6 Id. at *5.
7 DEL. CODE ANN. tit. 11, § 4209(c)(1) (2015).

8 Id. at § 4209(d)(1).

9 See Swan v. State, 820 A.2d 342, 359 (Del. 2003); Brice v. State, 815 A.2d 314,
322 (Del. 2003).

'0 DEL. CODE ANN. tit. 11, § 4209(d)(1) (2015).

mitigating circumstances found by the Court to exist.”“ Post-Hurst, it is
unclear, whether this second “critical ﬁnding” — which not only permits, but
requires, the imposition of a death sentence — comports with constitutional
requirements as “[t]he Sixth Amendment requires a jury, not a judge, to ﬁnd

. 12
each fact necessary to 1mpose a sentence of death.”

(4) The important and urgent reasons for an immediate
determination by the Supreme Court of the questions certiﬁed are:

(a) Over two dozen capital murder cases are currently
pending trial in this Court. Four of those cases are scheduled to commence
trial in less than 120 days. At least three of the pending death penalty cases
have had motions ﬁled after Hurst v. Florida asking the Court to declare
Delaware’s capital sentencing scheme unconstitutional.

(b) Delaware’s capital cases must proceed only under
sentencing procedures that comport with federal and state constitutional
requirements for the determination of a potential sentence of death.

(5) If certiﬁcation is accepted, it is recommended that Defendant
Benjamin Rauf, who is represented by the Public Defender’s Ofﬁce of the

Ofﬁce of Defense Services, be appellant for the purposes of the caption on

ll 

Hurst v. Florida, =__U.S. _, 2016 WL 112683, at *3 (Jan. 12, 2016) (emphasis
added).

any ﬁlings in the Supreme Court of Delaware and that the State of Delaware
be appellee for purposes of the caption on any ﬁlings in the Supreme Court

of Delaware with respect to the questions of law certiﬁed.

NOW, THEREFORE, IT IS ORDERED that the following
questions of law are certiﬁed” to the Supreme Court of the State of -

Delaware for disposition in accordance with Rule 41 of the Supreme Court:

1, Under the Sixth Amendment to the United States Constitution
and/or Article I, Sections 4 and 7 of the Delaware Constitution,
may a sentencing judge in a capital jury proceeding,
independent of the jury, ﬁnd the existence of “any aggravating
circumstance,” statutory or non-statutory, that has been alleged
by the State for weighing in the selection phase of a capital

sentencing proceeding?

2. If the ﬁnding of the existence of “any aggravating
circumstance,” statutory or non-statutory, that has been alleged
by the State for weighing in the selection phase of a capital
sentencing proceeding must be made by a jury, must the jury
make that ﬁnding unanimously and beyond a reasonable doubt
to comport with federal and state constitutional standards?

3., Do the Sixth Amendment to the United States Constitution
and/or Article I, Sections 4 and 7 of the Delaware Constitution
require a jury, not a sentencing judge, to ﬁnd that the
aggravating circumstances found to exist outweigh the
mitigating circumstances found to exist because, under 11 Del.
C. § 4209, this is the critical ﬁnding upon which the sentencing
judge “shall impose a sentence of death”?

 

'3 While this certiﬁcation is sua sponte, the Court did invite the parties to submit
proposed questions for certiﬁcation. The parties’ submissions are attached as Exhibits A

and B.

-6-

4.- If the ﬁnding that the aggravating circumstances found to exist
outweigh the mitigating circumstances found to exist must be

made by a jury, must the jury make that ﬁnding unanimously
and beyond a reasonable doubt to comport with federal and

state constitutional standards?

5-. If any procedure in 11 Del. C. § 4209’s capital sentencing
scheme does not comport with federal and state constitutional
standards, can the provision for such be severed from the
remainder of 11 Del. C. § 4209, and the Court proceed with
instructions to the jury that comport with federal and state

constitutional standards?

 ,3,

PAUL R. WALLACE
Judge

      
 

   

DATED: January 25, 2016

cc: Brian J. Robertson, Deputy Attorney General
Elizabeth R. McFarlan, Deputy Attorney General
John R. Williams, Deputy Attorney General
Cari A. Chapman, Deputy Attorney General
Ross A. Flockerzie, Esquire
David C. Skoranski, Esquire

 

DEPARTMENT OF JUSTICE CIVIL DIVISION (302) 577—8400
‘ FAX (302) 577—6630

MATTHEW P. DENN BZONNEgi’gﬁsF’TR'EENggUSTI—JEET CRIMINAL DIVISION (302) 577—8500
ATTORNEY GENERAL WILMINGTON, DELAWARE 19801 FAX (302) 577-2495
_\ . FRAUD DIVISION (302)577-8600
- - - FAX (302) 577—6499
January 20, 2016
The Honorable Paul R. Wallace _
New Castle County Courthouse  
500 N. King Street
Wilmington, DE 19801
Re: Certiﬁcation of Questions regarding Hurst v. Florida 3-5;: 0 in.- 

 

Dear Judge Wallace,

Please accept the questions below as the Department of Justice’s proposed questions for
certiﬁcation to the Delaware Supreme Court regarding the impact of the United States Supreme
Court’s recent decision in Hurst v. Florida, ﬁnding Florida’s capital sentencing scheme to be

unconstitutional.

Question #1: Does the United States Supreme Court’s decision in Hurst v. Florida, _ U.S. _,
2016 WL 112683 (Jan. 12, 2016), apply to Delaware 11 Del C. § 4209 in light of the differences

between Delaware’s law and the Florida statute at issue in Hurst?

Question #2: If the answer to Question #1 is yes, may a capital sentencing judge in a jury
proceeding independently ﬁnd a statutory or non-statutory aggravating circumstance?

Question #3: If the answer to Question #1 is yes, must a capital jury after Hurst v. Florida now
ﬁnd all statutory and non-statutory aggravating circumstances unanimously and beyond a

reasonable doubt?

Question #4: If the answer to Question #3 is yes, may the power of judicial ﬁnding of
aggravation evidence be severed from the remainder of 11 Del. C. § 4209?

 

EXHIBIT A-l

   

‘“ CIVIL DIVlSlON (302) 577-8400

DEPARTMENT OF JUSTICE FAX (302) 577-6630
MATTHEW P. DENN NEW CAsnE coum CRIMINAL DlVISlON (302) 577.5500
WNEYGEW  m
AR -
WILMINGTON DELAW E 19301 FAX (302) 5775499

January 22, 20 [6

The Honorable Paul R. Wallace
New Castle County Courthouse
500 N. King Street
Wilmington, DE l980l

Slate afDelcnmre v, Bery'amin Rauf, ID No. l509009858
Revised Certiﬁcation of Questions regarding Hurst v. Florida and Kansas v. Carr

 

Dear .ludge Wallace,

Please accept the Department of Justice's revised proposed questions for certiﬁcation to {fie

Delawareéupremc Court regarding the impact of the United States Supreme Court's recent decisions in
Hurst 11...; " “f”? WM 7 U.St _ K , 20l6 WL “2683 (Jan. l3, 20in). and Kansas v. Ccu‘r, at US. __M_,

2016 wcéz'ii "

 

342 (Jail. 20, 261K). on Delaware’s capital jury sentencing scheme.

Question #I: Does the Delaware capital jury statutory sentencing scheme, requiring a unanimous finding
ot‘at least one statutory aggravating circumstance in the eligibility phase {I l Def. C. § 4209th3)3.£) and
a Weighing of the aggravating and mitigating factors in the selection phase {l l Def. C, § 4209(c)(3)a.2),

comport with constitutional standards?

Question #2: May a. sentencing judge in a capital jury proceeding independently ﬁnd a statutory or non-
statutory aggravating circumstance in the seleCtion phase (I l Del. C. § 4209M»?

Question #3: If the answer to Question #2 is no, may the power of judicial ﬁnding of aggravation
evidence he severed from the remainder of ll Del. C. § 4209?

Question #4: Must a jury in a capital sentencing proceeding ﬁnd all aggravating circumstances
unanimously and beyond a reasonable doubt in the selection phase?

Question #5: May a jury in a capital sentencing proceeding weigh mitigating against aggravating
circumstances without a standard of proof thereby allowing the jury to freely engage in an assessment of

mercy.

.‘n

 

cc: Criminal Prothonotary
Ross Flockerzie

EXHIBIT A-2

1—

 

OFFICE OF DEFENSE SERVICES
PUBLIC DEFENDER’S OFFICE
ELBERT N. CARVEL STATE OFFICE BUILDING
820 NORTH FRENCH STREET, THIRD FLOOR
WILMINGTON, DELAWARE 19801

 

ROSS A. FLOCKERZIE

BRENDAN O'NEILL
CHIEF DEFENDER ASSISTANT PUBLIC DEFENDER

TODD E. CONNER TELEPHONE
(302) 577-5129

CHIEF DEPUTY
January 22, 2016

The Honorable Paul R. Wallace
Judges Chambers

Superior Court
New Castle County Courthouse

500 N. King Street
Wilmington, Delaware 19801

Re: State of Delaware v. Benjamin Rauf
Case ID. Number: 1509009858

Your Honor:

Below please ﬁnd the Defense’s proposed questions for certiﬁcation to the Delaware Supreme
Court in this matter:

1. In light of Hurst v. Florida___ US. ___, 2016 WL 112683 (Jan. 12, 2016), is 11 Del.
C. 4209 constitutional under the Sixth Amendment to the United States Constitution or

Article 1, Section 7 of the Delaware Constitution?

2. Does 11 Del. C. 4209(d)(l)’s requirement that ajudge, independent of thejury, ﬁnd the
existence or non-existence of aggravating or mitigating circumstances, and then, again
independent of the jury, make a ﬁnding as to whether the aggravating circumstances
outweigh the mitigating circumstances, violate the Sixth Amendment to the United States

Constitution?

       
 
 

_. WM,”
Wu.
"9%..

 Wis. Esquire.  "its! C. Skoranski, Esquire

    

RAF/k]

EXHIBIT B